Judgment, Supreme Court, New York County (Renee White, J.), rendered October 3, 2000, convicting defendant, after a jury trial, of attempted assault in the first degree and assault in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s decision to credit the complaining witness’s testimony rather than defendant’s (see People v Gaimari, 176 NY 84, 94 [1903]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ.